Citation Nr: 0500142	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  97-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This case was previously before the Board in February 1999, 
February 2000, September 2001 and October 2003.  In February 
1999, the Board remanded the case for additional development, 
and in February 2000 the Board denied the claim.  The veteran 
appealed the February 2000 decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a December 
2000 Order, the Court, pursuant to a Joint Motion, vacated 
the Board's decision, and remanded the case for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002).

In a September 2001 decision, the Board denied the claim.  
The veteran appealed this decision to the Court.  By a March 
2003 Order, the Court, pursuant to a Joint Motion, vacated 
and remanded the Board's decision.  In essence, the parties 
to the Joint Motion asserted that neither the duty to assist 
nor the duty to notify under the VCAA had been fulfilled.  It 
was specifically argued that the veteran should have been 
provided a medical examination or opinion which addressed the 
alleged nexus between his disability and service, with a 
specific finding as to whether or not there was in-service 
aggravation of the disability.  The parties to the joint 
motion also noted that the veteran did not receive adequate 
notice as required under the pertinent statutory and 
regulatory provisions, as well as the Court's decision in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an October 2003 remand, the Board remanded this case to 
the RO so that the veteran could be provided the appropriate 
notice under the VCAA regarding his claim, as well as the 
additional development mandated by the Court's March 2003 
Order and the underlying Joint Motion.





REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.  The Court 
has held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this case, not all of the development requested by the Board 
in its October 2003 remand was completed.  

The October 2003 remand requested, in part, that the veteran 
be afforded VA psychiatric and neurologic examinations to 
determine the nature and etiology of his organic brain 
syndrome.  The claims folder was to be made available to the 
examiners for review before the examinations.  If and only if 
the examiners determined that a disability pre-existed 
service, they were to express an opinion as to whether the 
pre-existing disability was aggravated (worsening of 
underlying condition versus temporary flare-ups of symptoms) 
during the veteran's period of active duty.

The report of an April 2004 VA psychiatric examination does 
not indicate whether the examiner reviewed the veteran's 
claims file.  Moreover, while the report indicates that the 
veteran had a pre-existing disability (organic brain 
syndrome, the  psychiatrist's opinion was that "possibly his 
pre-existing disability got aggravated during his period of 
active duty."  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board finds that the recently 
obtained psychiatric opinion noted above is inadequate; the 
requested opinion must be preceded by a review of all the 
relevant medical and psychiatric evidence in the claims file 
and more adequately address the question at hand.  See first 
indented paragraph below.  



Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  The RO is requested to return the 
veteran's claims file to the clinician 
who performed the April 2004 psychiatric 
examination (Vaka) at the VA Outpatient 
Medical Center at Columbus, Ohio, for an 
addendum to the report of that 
examination.  That clinician must  review 
the relevant medical and psychiatric 
evidence in the claims file and 
specifically acknowledge having reviewed 
it in the addendum.  The clinician is 
asked to first determine if any 
psychiatric disability found to be 
present, to include organic brain 
syndrome, preexisted service.  In making 
this determination, the examiners should 
note the veteran's service medical 
records, particularly his July 1966 
enlistment examination and Report of 
Medical History, wherein it is recorded 
that the veteran gave a history of a 
skull fracture occurring in 1957; the 
July 1969 separation examination report, 
which also noted a history of skull 
fracture (this time in 1958) during the 
veteran's childhood; and the post-service 
medical records, including VA medical 
examinations conducted in December 1989, 
March 1996, April 1996, and March 1998.

If and only if the examiner determines 
the disability pre-existed service, the 
clinician must express an opinion as to 
whether the pre-existing disability was 
aggravated during the veteran's period of 
active duty.  Aggravation for legal 
purposes is defined as a worsening of 
underlying condition versus temporary 
flare-ups of symptoms.

If and only if the examiner determines 
that the veteran has a psychiatric 
disability that did not pre-exist 
service, the clinician must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that the disability is causally related 
to any incident of the veteran's period 
of active duty.  

If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  The clinician 
is also asked to provide a rationale for 
any opinion expressed.

If the examiner who performed the April 
2004 psychiatric examination is not 
available to provide the requested 
addendum, another VA psychiatrist should 
review the claims file (including the 
April 2004 VA psychiatric examination 
report ), and answer the above questions.  

If it is determined that another 
examination is required, such an 
examination (including all indicated 
tests) should be conducted and the above 
questions should then be answered.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for organic brain 
disorder.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

